DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1-6, 8 and 9-24  rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 5,743,981) in view of Nippon (JP-H06-347621).
Regarding claim 1, Lu (figures 1-3) discloses retroreflective sheeting comprising a retroreflective layer 14 having a first face bearing a plurality of retroreflective elements 18, the retroreflective elements having reflective surfaces suitable for retroreflecting incident light, the retroreflective sheeting having a back face layer 24 provided opposed to the first face of the retroreflective layer, the back face layer having attachment portions that are attached to the retroreflective elements (where 24 contacts 20 and 22), and a plurality of solid particles 34 arranged between the retroreflective elements and the back face layer, wherein voids 36 are formed between the retroreflective elements and the plurality of particles, and the particles are disposed in contact with the reflective surfaces (see figure).  Lu discloses all the claimed limitations except that voids are formed between the retroreflective elements and the plurality of particles wherein at least some of the solid particles are disposed in contact with a portion of the reflective surfaces other than an edge portion.  Within the same field of endeavor, Nippon (figure 1) discloses the teaching of voids formed between the retroreflective elements 1 and the plurality of spherical particles 2 wherein at least some of the solid particles are disposed in contact with a portion of the reflective surfaces other than an edge portion.  Such voids would have been obvious had the shape 
Regarding claim 2, Lu (figures 1-3) further discloses that an average particle diameter da of the particles is at least a height h of the retroreflective elements or more (see figure).
Regarding claim 3, Lu (figures 1-3) discloses all the claimed limitations except that an average particle diameter da of the particles is smaller than a height h of the retroreflective elements.  Within the same field of endeavor, Nippon (figure 1) discloses the teaching of similar retroreflective sheeting wherein an average particle diameter da of the particles 2 is smaller than a height h of the retroreflective elements (see figure).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the particles’ size for design purpose.
Regarding claims 4, 5, 9-12, 17 and 19, Nippon (figure 1) discloses the teaching of similar retroreflective sheeting wherein the plurality of particles 2 has a spherical shapes (see figure).  Lu in view of Nippon discloses all the claimed limitations except that a ratio da/h of the average particle diameter da of the particles to the height h of the retroreflective elements is 0.40 or more and 1.25 or less, and wherein a ratio np/nv of a number np of the plurality of particles to a number nv of valleys formed between the retroreflective elements adjacent to each other is 0.50 or more and 5.00 or less.  However, modifications such as changing the size or quantity of the particles is well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to changing the size or quantity of the particles for design purpose.
Regarding claims 6 and 13-16, Lu (figures 1-3) discloses all the claimed limitations except that the plurality of particles has a spherical shape.  Within the same field of endeavor, Nippon (figure 1) discloses the teaching of similar retroreflective sheeting wherein the plurality of particles 2 has a spherical shapes (see figure).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the particles’ shape for design purpose.

Regarding claim 18, Lu (col. 7, lines 6-7) further discloses that the retroreflective layer is a transparent resin comprising polycarbonate resin.
Regarding claim 20, Lu (col. 8, lines 10-16) further discloses a surface protective layer comprising polyester resin.  Lu does not specifically disclose the total transmittance of 80% or more.  However, such variable would be well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to select the appropriate transmittance leve for application-specific purpose.
Regarding claim 21, Nippon (figure 1) further discloses the teaching wherein at least one of the voids is formed between two solid particles and one reflective surface (near middle right of figure 1).
Regarding claim 22, Nippon (figure 1) further discloses the teaching wherein at least one of the voids is formed between one solid particles and two reflective surface (near right of figure 1).
Regarding claim 23, Nippon (figure 1) further discloses the teaching wherein at least one of the voids is formed between two solid particles and two reflective surfaces (near middle left of figure 1).
Regarding claim 24, Nippon (figure 1) further discloses the teaching wherein a spherical surface of the solid particle makes point contact with the reflective surface.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 5,743,981) in view of Nippon (JP-H06-347621), as applied to claim 1 above, and further in view of Bailey et al. (US 4,663,213).
Regarding claim 7, Lu in view of Nippon(figures 1-3) discloses all the claimed limitations except that the back face layer includes a pigment.  Within the same field of endeavor, Bailey (figure 3) discloses the teaching of similar retroreflective sheeting wherein the back face layer 43 includes a 

Response to Arguments
3.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Other Information/Remarks
4	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
9/11/21